At the time the judgment of affirmance was rendered no bills of exception appeared in the transcript. In connection with his motion for rehearing appellant prayed for and was granted a certiorari in order to have brought to this *Page 242 
court by supplemental transcript certain bills which he claims should have been in the record. In obedience to such writ of certiorari the bills are now before us and the record with reference thereto reflects that the motion for new trial was overruled on the 12th day of January, at which time the court entered an order granting 60 days from adjournment of court in which to file bills of exception. We call attention to the fact that since the adoption of the 1925 revision of the C. C. P. extension of time in which to file bills of exception and statements of fact must be from the date notice of appeal is given. Subd. 5, Art. 760, C. C. P.; Courser v. State,291 S.W. 239, and cases therein cited.
The bills now in the record do not bear the date of the judge's approval, but do show not to have been filed in the lower court until the 18th day of May, which was more than 90 days from the date of overruling the motion for new trial, and are therefore not entitled to consideration. However, before observing the date of the delayed filing we had examined the bills and none of them reflect error. The first bill complains of the district clerk giving testimony as to certain other cases then pending on the docket against appellant. This evidence might have become admissible in the development of the case and the bills contain no certificate negativing such to be the fact, in the absence of which we must presume the court was correct in his ruling. The other bills complain of the reception of evidence from the officers as to finding whiskey in appellant's car. It is stated as a ground of objection that the search was illegal as based upon an insufficient affidavit, but the affidavit is nowhere set out in the bills and manifestly we are in no position to review the point.
Appellant's motion for rehearing is overruled.
Overruled.
            ON APPLICATION TO FILE SECOND MOTION FOR REHEARING.